NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                            SEP 03 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No. 14-50332

              Plaintiff - Appellee,              D.C. No. 2:12-cr-00471-SVW-1

 v.
                                                 MEMORANDUM*
GERALDO RAYMOND SANTOS, AKA
Sugarbear,

              Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                          Submitted September 1, 2015**
                              Pasadena, California

Before: KOZINSKI, O’SCANNLAIN, and BYBEE, Circuit Judges.

      Geraldo Santos appeals from the district court’s judgment convicting Santos

of conspiracy to distribute methamphetamine (21 U.S.C. § 846) and the



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
distribution of methamphetamine (21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)). Santos

claims that the government’s evidence was insufficient to support his convictions.

       In reviewing “the constitutional sufficiency of evidence to support a criminal

conviction,” we first “consider the evidence presented at trial in the light most

favorable to the prosecution,” and then decide “whether this evidence, so viewed,

is adequate to allow any rational trier of fact [to find] the essential elements of the

crime beyond a reasonable doubt.” United States v. Nevils, 598 F.3d 1158,

1163–64 (9th Cir. 2010) (en banc) (internal quotation marks omitted) (alteration in

original).

       The government’s evidence includes, inter alia, (1) a video recording of

Santos handing a blue hat to Danny Salazar, and (2) testimony from government

informant Lewis Guerrero that the same hat contained methamphetamine in excess

of 50 grams moments later. The parties do not dispute that Salazar sold Guerrero

methamphetamine in excess of 50 grams. Construed in the light most favorable to

the prosecution, this evidence is sufficient to support the conclusion that Santos

supplied Salazar with methamphetamine to sell to Guerrero. Thus, this is not a

case where “all rational fact finders would have to conclude that the evidence of

guilt fails to establish every element of the crime beyond a reasonable doubt.” Id.

at 1165.

       AFFIRMED.